Case 1:16-cv-22482-RNS Document 415 Entered on FLSD Docket 07/12/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  CATHERINE PAPASAN, et al., and all
  persons similarly situated,

         Plaintiffs,                                         Case No. 1:16-cv-22482-RNS

  v.

  DOMETIC CORPORATION,

        Defendant.
  ______________________________________/

                                  NOTICE OF APPEARANCE

         Please take notice that Emily L. Pincow of Lash & Goldberg LLP enters her appearance as

  counsel for Defendant Dometic Corporation in the above-captioned matter. All future

  correspondence, pleadings, and other papers in this matter directed to Defendant should be served

  upon Emily L. Pincow, Esq. at Lash & Goldberg LLP, 2500 Weston Road, Suite 220, Weston,

  Florida 33331 and via email at epincow@lashgoldberg.com.


  Dated: July 12, 2019                                Respectfully submitted:


                                                      /s/ Emily L. Pincow
                                                      LASH & GOLDBERG LLP
                                                      Emily L. Pincow (Fla. Bar No. 1010370)
                                                      epincow@lashgoldberg.com
                                                      2500 Weston Road, Suite 220
                                                      Weston, FL 33331
                                                      Telephone: (305) 347-4040
                                                      Fax: (305) 347-4050

                                                      Counsel for Defendant Dometic Corp.
Case 1:16-cv-22482-RNS Document 415 Entered on FLSD Docket 07/12/2019 Page 2 of 2



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 12, 2019, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system, which will send notice of electronic filing to all

  parties at the email addresses on file with the Clerk of Court.

                                                        /s/ Emily L. Pincow




                                                   2
